DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.



The phrase “wherein the second layer is coextensive with the main panel, and not coextensive with the main panel with the portion of the first layer” in claim 3 is unclear, which renders the claim vague and indefinite.  How can the second layer be coextensive with the main panel and the first layer not be coextensive with the second layer?  The main panel is composed of the first and second layers and is not a separate entity from the layers. Do the films have different shapes or sizes?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 9 and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/144757 A1 in view of Parker (USPN 6,505,735) and Ledermann (EP 2 810 894 A1).

WO 2015/144757 A1 discloses a peelable label (Figures; Abstract) comprising: a main panel comprising a first layer and a second layer (Figures 5, 6, 8 and 10; #30 and 32; and the embodiment discussed in Page 11, line 13 to Page 12, line 10); and a finger lift tab comprising a 


Parker teaches a peelable label (Figures 1 – 4, #7) having a the finger lift tab (Figures 1 – 4, #10) that comprises one or more layers of varnish or other covering (Column 3, lines 57 – 60), and a layer of adhesive disposed between the first filmic layer and the second filmic layer (Column 3, line 66 to Column 4, line 4) for the purpose of forming a hinged tab having a correct position and angle (Column 1, lines 43 – 47).

Ledermann discloses a material (Figures; Abstract) having the finger lift tab comprises one or more layers of lacquer (Paragraph 0008, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lacquer as the varnish part of the finger lift tab as it is an equivalent structure known in the art.  Therefore, because varnish and lacquer are art recognized equivalents at the time of the effective filing date of the claimed invention, the lacquer may be substituted for the varnish.), the finger lift tab is not comprised of an adhesive (Paragraphs 0004, 0006 and 0012), the finger lift tab is not attached to an adhesive (Paragraph 0012), the finger lift tab does not include an adhesive deadening layer (Paragraphs 0008 and 0012), the finger lift tab is deflected without the need for a crease or cut between the main panel and the finger lift tab (Paragraphs 0004 and 0006), the finger lift tab is deflected from the plane of the main panel without an exterior force to raise the finger lift tab (Paragraphs 0004 and 0006) for the purpose of forming a raised tab as part of the sheet material (Paragraph 0001).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a finger lift tab free of adhesive with a layer of varnish/lacquer and part of a two layer laminate as part of adhesive laminate in WO 2015/144757 A1 in order to form a hinged tab having a correct position and angle as taught by Parker and to form a raised tab as part of the sheet material as taught by Ledermann.

With regard to the limitation of “the third layer has a thickness between 10 µm and 40 µm”, Ledermann clearly teaches that the coating weight of the lacquer may vary between 15 and 100 grams per square meter (Paragraph 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the coating would vary depending on the desired coating weight.  It would have been an obvious matter of design choice to select the coating weight that would result in the desired thickness, since such a modification would have involved a mere change in the size, or thickness, of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 9 and 17 – 22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to the prior art failing to disclose a the finger lift tab comprises one or more layers of lacquer, please see the newly presented rejection of WO 2015/144757 A1 in view of Parker (USPN 6,505,735) and Ledermann (EP 2 810 894 A1). Ledermann discloses a material (Figures; Abstract) having the finger lift tab comprises one or more layers of lacquer (Paragraph 0008, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lacquer as the varnish part of the finger lift tab as it is an equivalent structure known in the art.  Therefore, because varnish and lacquer are art recognized equivalents at the time of the effective filing date of the claimed invention, the lacquer may be substituted for the varnish.), the finger lift tab is not comprised of an adhesive (Paragraphs 0004, 0006 and 0012), the finger lift tab is not attached to an adhesive (Paragraph 0012), the finger lift tab does not include an adhesive deadening layer (Paragraphs 0008 and 0012), the finger lift tab is deflected without the need for a crease or cut between the main panel and the finger lift tab (Paragraphs 0004 and 0006), the finger lift tab is deflected from the plane of the main panel without an exterior force to raise the finger lift tab (Paragraphs 0004 and 0006) for the purpose of forming a raised tab as part of the sheet material (Paragraph 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 14, 2021